Exhibit 10.9

Pledge Contract of Maximum Amount

No. Shen Shangyin (Shuibei) Shouxin Zhi Zi (2006) A110020600008

Pledger: Shenzhen BAK Battery Co., Ltd

Address: BAK Industry Zone, Kuichong, Longgang, Shenzhen

Creditor: Shuibei Branch, Shenzhen Commercial Bank

Address: No. 2028, Wenjin Bei Rd, Shenzhen

The Creditor and the Pledger have reached the following agreement in accordance
with the Guarantee Law of People’s Republic of China and other relevant laws and
regulations:

Article I. Pledge

 

1.1 Shenzhen BAK Battery Co., Ltd. and Shuibei Division, Shenzhen Commercial
Bank have entered into the Comprehensive Credit Facilities Agreement (reference
no: Shen Shangyin (Shuibei) Shouxin Zi (2006) A110020600008, hereinafter
referred to as “Master Agreement”). As requested by the Creditor, the Pledger
undertakes to provide certificate of fixed deposit as pledge (hereinafter
referred to as “Pledged Collateral”) for the indebtedness of the Pledger under
the Master Agreement.

 

     The details of the Pledged Collateral are described in the attached
“Statement of Pledged Collateral” and relevant certificate, which are integral
parts to this Contract.

 

     The co-owner (if any) agrees to provide the aforesaid guaranty for the
indebtedness of the Pledger under the Master Agreement.



--------------------------------------------------------------------------------

1.2 The pledge shall cover all of the loan principal, interest, penalty
interest, compound interest, breach of contract compensation, damages,
undertaking fee and all the expenses such as litigation/arbitration cost,
lawyer’s fee, travel cost etc. which is incurred to the Creditor in realizing
its Creditor’s right.

 

  The maximum loan principal shall be RMB 50 million yuan. The interest,
compound interest, penalty interest and other expenses shall be determined in
accordance with actual circumstances.

 

1.3 The value of the Pledged Collateral shall be determined when realizing the
pledge. Party A shall bear the obligation of guaranty for the indebtedness under
the Master Agreement within the limit of the value of the Pledged Collateral. In
case of discrepancy between Clause 1.2 and this Clause 1.3, this Clause 1.3
shall prevail.

 

1.4 The guaranty of pledge provided by the Pledger is independent from other
forms of guaranty. It shall not be replaced by other forms of guaranty either.

 

1.5 This Contract is irrevocable. This Contract shall not be influenced by any
documentation or agreement entered into by the Pledger and any party, and shall
not be influenced by the misuse of the credit facilities, insolvency,
bankruptcy, loss of legal person status, amendment of articles of association,
cease of business operation, acquisition, division and merger etc. of the
Pledger, nor any change of the profession, position or financial capacity of the
Pledger.

 

1.6 This Contract shall remain valid in case of invalidity of the Master
Agreement or relevant agreements entered into under the Master Agreement.

 

1.7

The Pledger shall deliver the Pledged Collateral, accessory of the Pledged
Collateral and relevant original certificates of the Pledged Collateral to the



--------------------------------------------------------------------------------

Creditor. Once the indebtedness under the Master Agreement has been settled, the
guaranty of pledge shall be automatically terminated and the Creditor shall
return the aforesaid Pledged Collateral, accessory of the Pledged Collateral and
relevant original certificates of the Pledged Collateral to the Pledger.

Article II. Delivery of the Pledged Collateral

 

2.1 The Pledger should deliver the accessory of the Pledged Collateral and
relevant original certificates of the Pledged Collateral to the Creditor before
May 8, 2006.

 

   The delivery of the Pledged Collateral shall be recorded and confirmed by the
statement signed by both Parties.

 

2.2 In case that registration of pledge or endorsement of bill is required, the
Pledger shall complete all the required legal formalities and provide the
original documentations to the Creditor.

 

2.3 The Creditor is entitled to demand the Pledger to conduct notary with
enforcement power for this Contract.

Article III. Insurance

 

3.1 The Creditor is entitled to demand the Pledger to underwrite insurance for
the Pledged Collateral and the first beneficiary under such insurance shall be
the Creditor. The insured amount shall be (remaining balance of the bank loan
principal + estimated interest within the credit facility term) X 110% and the
insurance period shall be credit facility term + 5 months.

 

3.2 The Pledger shall pay the insurance fee timely and shall perform all the
obligations under the insurance agreement.

 

3.3 The Pledger shall renew the insurance before all indebtedness under the
Master Agreement has been settled. In case of Pledger’s failure to renew the
insurance in time, the Creditor is entitled to renew the insurance at the cost
of the Pledger.



--------------------------------------------------------------------------------

3.4 In case of loss or damage of the Pledged Collateral, the insurance
compensation shall first be paid to the Creditor for the settlement of the
indebtedness under the Master Agreement.

 

3.5 The original insurance policy shall be kept by the Creditor before all the
indebtedness under the Master Agreement has been settled.

Article IV. Undertakings and Representations of the Pledger

 

4.1 The Pledger has read the Master Agreement carefully and accepts all clauses
of the Master Agreement. The Pledger agrees to sign this Contract of its own
will.

 

4.2 The execution and alteration of the relevant agreements entered into by the
Creditor and the Pledger under the Master Agreement do not need the confirmation
of the Pledger unless such agreements are in conflict with the Master Agreement.
The Pledger undertakes that the Pledger shall continue to assume the obligation
of pledge in case of the amendment of the Master Agreement by the Creditor and
the Pledger and such amendment does not need the consent of the Pledger. Without
prejudice to the above, the Pledger shall assume the obligation of pledge for
the indebtedness under the Master Agreement before the amendment if such
amendment increases the indebtedness of the Pledger and such amendment has not
been approved by the Pledger in writing.

 

4.3 The Pledger undertakes that all the documentation, materials and information
provided by the Pledger to the Creditor are authentic, accurate, complete and
valid.



--------------------------------------------------------------------------------

4.4 The Pledged Collateral is owned by the Pledger and there is no legal dispute
over the ownership of the Pledged Collateral. The Pledged Collateral has not
been pledged to any other party. The Pledger has obtained all necessary
authorization or approval to execute and perform this Contract.

 

4.5 The Pledger shall not transfer, donate, allow any other party to use or
create any other security right over the Pledged Collateral or dispose of the
Pledged Collateral in any other form without written consent by the Creditor.

 

4.6 The Pledger agrees that the Creditor may designate a third party to keep the
Pledged Collateral as deemed necessary by the Creditor.

Article V. Performance of Pledge

 

5.1 The Creditor is entitled to execute the pledge rights under one of the
following circumstances:

 

  (1) the Pledger fails to pay the principal/interest or any cost under the
Master Agreement upon expiry of such indebtedness (or upon expiry date as
declared by the Creditor);

 

  (2) The Pledger transfers, donates, allows any other party to use or creates
any other security right over the Pledged Collateral or disposes of the Pledged
Collateral in any other form without written consent by the Creditor;

 

  (3) The Pledger is dissolved, terminated or declared bankruptcy;

 

  (4) The Pledged Collateral is damaged or devaluates to the detriment of the
Creditor without any fault of the Creditor and the Pledger fails to provide any
other security as required by the Creditor;

 

  (5) Any other circumstances as determined by laws.

 

5.2 Under the abovementioned circumstances, the Creditor is entitled to sell the
Pledged Collateral by auction or by any other ways or directly offset the
indebtedness by agreements with the Pledger.



--------------------------------------------------------------------------------

5.3 The Pledger irrevocably authorizes the Creditor to have the interests of
pledge (including but not limited to interests, dividends, charge for use) after
the second month of Pledger violates the Master Agreement and the Creditor shall
assistant the Pledger to execute the above rights unconditionally.

Article VI Breach of Contract

 

6.1 In case that this Contract or the pledge under this Contract become invalid,
terminated due to failure of the Pledger to perform any obligations under this
Contract, and the Pledger fails to provide any other form of guaranty as
required by the Creditor, then the Pledger shall bear the following liabilities
for breach of contract:

 

   The Pledger shall pay all the indebtedness under the Master Agreement and pay
a breach of compensation equivalent to 10% of the remaining balance of the
principal under the Master Agreement.

 

6.2 In case that the value of the Pledged Collateral is decreased due to failure
of the Pledger to perform any obligations under this Contract, and the Pledger
fails to recover the value of the Pledged Collateral or provide any other form
of guaranty as required by the Creditor, then the Pledger shall bear the
following liabilities for breach of contract:

 

   The Pledger shall pay all the indebtedness under the Master Agreement and pay
a breach of compensation equivalent to 5% of the remaining balance of the
principal under the Master Agreement.

Article VII. Other Issues Agreed by Both Parties

N/A

Article VIII. Miscellaneous

 

8.1 The Pledger shall bear all the cost for the assessment, registration,
notary, maintenance, storage, repair, insurance, transportation for the Pledged
Collateral.



--------------------------------------------------------------------------------

8.2 Any dispute arising from this Contract shall be submitted to the People’s
Court of the place of the Creditor and the laws of People’s Republic of China
shall be the governing law.

 

8.3 This Contract shall come into effect once it is signed by the Pledger and
the legal representative/authorized representative of the Creditor and stamped
with the company stamp of the Pledger and the pledge is delivered to the
Creditor by the Pledger. If the pledge is required to be registered or the
relevant bill is required to be endorsed, this Contract shall come into effect
once the pledge has been registered or bill endorsement has been accomplished.
The Contract shall be terminated once all indebtedness, its interests and other
expenses have been fully paid off.

 

8.4 This Contract has five originals, the Creditor shall retain two originals,
the Pledger shall retain one original, the Obligator shall retain one original
and the registered bureau shall retain one original.

 

Pledger (Stamp): [Company chop of Shenzhen BAK Battery Co., Ltd.]

Legal Representative/Authorized Representative (Signature):
/s/                                         

Date: 8 May 2006

Venue: Shenzhen

Creditor (Stamp): [Company chop of Shubei Branch, Shenzhen Commercial Bank]

Legal Representative/Authorized Representative (Signature):
/s/                                         

Date: 8 May 2006

Venue: Shenzhen



--------------------------------------------------------------------------------

Appendix: Statement of Pledged Collateral

No. Shen Shangyin (Shuibei) Shouxin Zhi Zi (2006) A110020600008

May 8, 2006

Name: Certificate of Fixed Deposit

No. of Certificate: XX00004184

Quantity: 1

Unit: RMB Yuan

Original Value: RMB 50,000,000 yuan

Assessed Gross Valuation: RMB 50,000,000 yuan

Delivered by : [company chop of Shenzhen BAK Battery Co., Ltd.]

Date:

Received by [company chop of Shuibei Branch, Shenzhen Commercial Bank]

Date: